DETAILED ACTION
	Claims 1-12 have been considered for patentability. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (US Publication 2019/0008058) in view of KR 2013-0090546 (from applicant’s IDS) (hereinafter KR 546). 
In re Claim 1, Hou discloses a terminal, comprising: a front case 102 on which a display 101 is mounted on a front side thereof; 5a rear case (See Figure 1) coupled to a rear portion of the front case; a main circuit board (inherent as a part of the control panel 105) provided between the front case and the rear case; and a fluid movement port 1132 in which a groove having a predetermined depth extends in one direction is disposed adjacent to a front edge of the front case 102, 10wherein the fluid movement port guides the movement of fluid W flowing into a gap between the display and the front case.  Hou does not explicitly disclose a mobile terminal.  However, KR 546 discloses a mobile terminal 100, wherein fluid movement ports 320 are located between a front case 101/102 and a rear case 200 to direct fluids therein.  It would have been obvious to have used a mobile terminal, like that disclosed in KR 546, to implement a fluid movement port as otherwise disclosed in Hou so as to gain the advantages of fluid .  
Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The specific limitations of “wherein the fluid movement port comprises: 15a first fluid movement port disposed at a position spaced apart from a front side end edge of the front case by a predetermined distance; and a second fluid movement port disposed at a position spaced apart from a front upper edge of the front case by a predetermined distance” in Claim 2 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  The specific limitations of "wherein an air vent hole disposed adjacent to a camera module to allow air to flow in and out so as to maintain pressure inside the mobile terminal is provided at a rear portion of the front case, and a decor plate configured to cover the camera module and the air vent hole 15is further provided, and a third fluid movement port extends in an up-down direction at a position overlapping with the air vent hole to guide the movement of fluid flowing in between the camera module and the decor plate” in Claim 11 are not anticipated or made obvious by the prior art of record in the examiner's opinion.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841